DETAILED ACTION
This office action is in response to the application filed on 09/20/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number CN: 2019/087047 filed on 05/15/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0306654) in view of Wang (US 2021/0344915) and in further view of Zhao (US 10,142,627).

	Regarding claim 1, Lee discloses the following claim limitations: a method of processing video data, comprising: determining, for a conversion between a current video block of a video and a bitstream of the video, whether a matrix intra prediction (MIP) mode is applied on the (Lee, paragraph 422 discloses information representing whether matrix-based intra-prediction is applied to a current block may be signaled in a bitstream. In an example, a flag, intra_mip_flag, may be signaled in a bitstream. When a syntax, intra_mip_flag, is 1, it represents that matrix-based intra-prediction is applied. When a syntax, intra_mip_flag, is 0, it represents that matrix-based intra-prediction is not applied).  
	Lee does not explicitly disclose the following claim limitations: wherein in the MIP mode, prediction samples of the current video block are determined by performing a matrix vector multiplication operation and performing the conversion based on the determining, wherein at least one bin of the syntax element is context coded, and an index of the context is determined based on characteristics of a neighboring block of the current video block.
	However, in the same field of endeavor Wang discloses more explicitly the following: 
wherein in the MIP mode, prediction samples of the current video block are determined by performing a matrix vector multiplication operation (Wang, paragraph 245 discloses luma intra prediction signal is generated out of one line of reference samples left and above a current block, by a matrix vector multiplication and the addition of an offset. Affine linear weighted intra prediction is also called Matrix-based Intra Prediction (MIP).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Lee with Wang to create the coding device of Lee with Matrix-based Intra Prediction method of Wang.
	The reasoning being is to improve compression ratio with little to no sacrifice in picture quality (Wang, paragraph 4 discloses improve compression ratio with little to no sacrifice in picture quality).

	However, in the same field of endeavor Zhao discloses more explicitly the following: 
and performing the conversion based on the determining, wherein at least one bin of the syntax element is context coded, and an index of the context is determined based on characteristics of a neighboring block of the current video block (Zhao, abstract and claim 27 discloses means for selecting, for each of one or more context-modeled bins of the MPM index, when the syntax element indicates that the MPM index is used to indicate the selected intra prediction mode of the plurality of intra prediction modes for intra prediction of the block of video data and based on intra prediction modes used to code one or more neighboring blocks, a context index for the context-modeled bin, wherein the means for selecting the context index for the context-modeled bin further comprises: means for selecting a first context index when intra prediction modes used to decode a left neighboring block and an above neighboring block are the same).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Lee and Wang with Zhao to create the system of Lee and Wang as outlined above with selecting, for each of one or more context-modeled bins of the MPM index when the syntax element indicates that the MPM index is used to indicate the selected intra prediction mode of the plurality of intra prediction modes for intra prediction of the block of video data and based on intra prediction modes used to code one or more neighboring blocks.

 
	Regarding claim 2, Lee, Wang and Zhao discloses the method of claim 1, wherein the index of the context is determined further based on a size of the current video block (Zhao, column 12 lines 30-35 discloses the context may be determined based on various characteristics of the block such as, for example, a size of the block, which may be determined in terms of pixel dimensions).

	Regarding claim 3, Lee, Wang and Zhao discloses the method of claim 2, wherein in response to a width-height ratio of the current video block being greater than 2, a context with a first predefined index is used for coding the at least one bin of the syntax element (Zhao, column 41 discloses lines 40-50 discloses d the techniques for applying an N-tap intra interpolation filter, where N is larger than 2. Intra prediction processing unit 126 may be configured to perform the techniques described herein for allowing multiple Intra prediction directions per block).

	Regarding claim 12, Lee, Wang and Zhao discloses the method of claim 1, wherein the MIP mode includes multiple types, and a type index for the current video block is derived excluding referring to type indices of previous video blocks (Lee, paragraph 148 discloses Motion information may include at least one of a motion vector, a reference picture index, a prediction direction, and a bidirectional weighting factor index. A motion vector represents a motion direction of an object and a magnitude. A reference picture index specifies a reference picture of a current block among reference pictures included in a reference picture list).

	Regarding claim 13, Lee, Wang and Zhao discloses the method of claim 12, wherein the type index for the current video block is explicitly included in the bitstream (Lee, paragraph 148 discloses Motion information may include at least one of a motion vector, a reference picture index, a prediction direction, and a bidirectional weighting factor index. A motion vector represents a motion direction of an object and a magnitude. A reference picture index specifies a reference picture of a current block among reference pictures included in a reference picture list).

	Regarding claim 14, Lee, Wang and Zhao discloses the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Lee, claim 6 and paragraph 82 discloses encoding information representing whether to apply the intra BDPCM based on whether the intra BDPCM has been applied to the current block).

	Regarding claim 15, Lee, Wang and Zhao discloses the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Lee, paragraph 120 discloses a coding block represents a basic unit for performing encoding/decoding).

	Regarding claim 16, Lee, Wang and Zhao discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: (Wang, paragraph 45 discloses  non-transitory computer-readable storage medium coupled to the processors and storing programming for execution by the processors, wherein the programming, when executed by the processors),
determine, for a conversion between a current video block of a video and a bitstream of the video, whether a matrix intra prediction (MIP) mode is applied on the current video block based on a syntax element (Lee, paragraph 422 discloses information representing whether matrix-based intra-prediction is applied to a current block may be signaled in a bitstream. In an example, a flag, intra_mip_flag, may be signaled in a bitstream. When a syntax, intra_mip_flag, is 1, it represents that matrix-based intra-prediction is applied. When a syntax, intra_mip_flag, is 0, it represents that matrix-based intra-prediction is not applied),
 	wherein in the MIP mode, prediction samples of the current video block are determined by performing a matrix vector multiplication operation (Wang, paragraph 245 discloses luma intra prediction signal is generated out of one line of reference samples left and above a current block, by a matrix vector multiplication and the addition of an offset. Affine linear weighted intra prediction is also called Matrix-based Intra Prediction (MIP),
and perform the conversion based on the determining, wherein at least one bin of the syntax element is context coded, and an index of the context is determined based on characteristics of a neighboring block of the current video block (Zhao, abstract and claim 27 discloses means for selecting, for each of one or more context-modeled bins of the MPM index, when the syntax element indicates that the MPM index is used to indicate the selected intra prediction mode of the plurality of intra prediction modes for intra prediction of the block of video data and based on intra prediction modes used to code one or more neighboring blocks, a context index for the context-modeled bin, wherein the means for selecting the context index for the context-modeled bin further comprises: means for selecting a first context index when intra prediction modes used to decode a left neighboring block and an above neighboring block are the same).

Regarding claim 19, Lee, Wang and Zhao discloses a non-transitory computer-readable storage medium storing instructions that cause a processor to: (Wang, paragraph 45 discloses non-transitory computer-readable storage medium coupled to the processors and storing programming for execution by the processors, wherein the programming, when executed by the processors),
 	determine, for a conversion between a current video block of a video and a bitstream of the video, whether a matrix intra prediction (MIP) mode is applied on the current video block based on a syntax element (Lee, paragraph 422 discloses information representing whether matrix-based intra-prediction is applied to a current block may be signaled in a bitstream. In an example, a flag, intra_mip_flag, may be signaled in a bitstream. When a syntax, intra_mip_flag, is 1, it represents that matrix-based intra-prediction is applied. When a syntax, intra_mip_flag, is 0, it represents that matrix-based intra-prediction is not applied), 
 wherein in the MIP mode, prediction samples of the current video block are determined by performing a matrix vector multiplication operation (Wang, paragraph 245 discloses luma intra prediction signal is generated out of one line of reference samples left and above a current block, by a matrix vector multiplication and the addition of an offset. Affine linear weighted intra prediction is also called Matrix-based Intra Prediction (MIP),
 	and perform the conversion based on the determining, wherein at least one bin of the syntax element is context coded, and an index of the context is determined based on (Zhao, abstract and claim 27 discloses means for selecting, for each of one or more context-modeled bins of the MPM index, when the syntax element indicates that the MPM index is used to indicate the selected intra prediction mode of the plurality of intra prediction modes for intra prediction of the block of video data and based on intra prediction modes used to code one or more neighboring blocks, a context index for the context-modeled bin, wherein the means for selecting the context index for the context-modeled bin further comprises: means for selecting a first context index when intra prediction modes used to decode a left neighboring block and an above neighboring block are the same).

	Regarding claim 20, Lee, Wang and Zhao discloses a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: (Wang, paragraph 45 discloses non-transitory computer-readable storage medium coupled to the processors and storing programming for execution by the processors, wherein the programming, when executed by the processors),
determining whether a matrix intra prediction (MIP) mode is applied on a current video block of the video based on a syntax element (Lee, paragraph 422 discloses information representing whether matrix-based intra-prediction is applied to a current block may be signaled in a bitstream. In an example, a flag, intra_mip_flag, may be signaled in a bitstream. When a syntax, intra_mip_flag, is 1, it represents that matrix-based intra-prediction is applied. When a syntax, intra_mip_flag, is 0, it represents that matrix-based intra-prediction is not applied),
(Wang, paragraph 245 discloses luma intra prediction signal is generated out of one line of reference samples left and above a current block, by a matrix vector multiplication and the addition of an offset. Affine linear weighted intra prediction is also called Matrix-based Intra Prediction (MIP),
and generating the bitstream based on the determining, wherein at least one bin of the syntax element is context coded, and an index of the context is determined based on characteristics of a neighboring block of the current video block (Zhao, abstract and claim 27 discloses means for selecting, for each of one or more context-modeled bins of the MPM index, when the syntax element indicates that the MPM index is used to indicate the selected intra prediction mode of the plurality of intra prediction modes for intra prediction of the block of video data and based on intra prediction modes used to code one or more neighboring blocks, a context index for the context-modeled bin, wherein the means for selecting the context index for the context-modeled bin further comprises: means for selecting a first context index when intra prediction modes used to decode a left neighboring block and an above neighboring block are the same).

Allowable Subject Matter
Claims 4-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481